DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As claim 11, the specification does not disclose a network device which includes transmitters wherein a first transmitter conveys identifier to mobile and second transmitter conveys command.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the transmitter" in line 6 is vague and indefinite because it is unclear what the transmitter is referred to a transmitter in line 2 or 4.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 11-13, and 15-20 of U.S. Patent No. 10470037. Although the claims at issue are not identical, they are not patentably distinct from each the patent claims disclose the limitation of claims of application as following:
Patent					      	      Application
1 and 8.  A data transmission method, comprising: 
receiving, by user equipment (UE) in a connected state, a handover-free UE identifier from a network device, wherein the handover-free UE identifier is used to uniquely identify the UE in a handover-free state in a handover-free area, and the handover-free area comprises at least two cells; 
entering, by the UE, the handover-free state after meeting an activation condition, wherein in the handover-free state, the UE stores the handover-free UE identifier and a connection context that is of the UE in the connected state, and the UE does not execute a handover procedure when the UE moves in the handover-free area; 


sending, by the UE, the handover-free UE identifier to the network device after the UE determines that a deactivation condition is met;  obtaining, by the UE, a dedicated intra-cell UE identifier of a current serving cell from the network device; and
exiting, by the UE, the handover-free state.
2 and 9.  The method according to claim 1, further comprising: sending, by the 
UE, data to the network device according to the dedicated intra-cell UE 
identifier and the connection context, or receiving data from the network 
device according to the dedicated intra-cell UE identifier and the connection 
context. 




receiving a handover-free area identifier sent by the network device, wherein 
the handover-free area identifier is used to identify a corresponding handover-free area, and the UE determining, according to the handover-free area identifier, that the UE has moved beyond an original handover-free area in which the UE is located;  the UE listening to a paging channel, and 
receiving, according to the handover-free UE identifier, a paging message sent by the network device on the paging channel, and the UE determining, according to the paging message, that the UE needs to perform a data transmission with the network device;  a target serving cell and the current serving cell of the UE being located in different 
4 and 12.  The method according to claim 3, wherein the sending, by the UE, the 
handover-free UE identifier to the network device comprises: sending, by the 
UE, a random access preamble to the network device;  receiving, by the UE, a 
transmission resource and a temporary intra-cell UE identifier that are allocated by the network device;  sending, by the UE, the handover-free UE identifier to the network device using the transmission resource;  and the obtaining, by the UE, a dedicated intra-cell UE identifier of a current serving cell from the network device, wherein obtaining a dedicated intra-cell UE identifier comprises: receiving, by the UE, a fed back handover-free UE identifier from the 
5 and 13.  The method according to claim 4, wherein the UE determining that a 
deactivation condition is met comprises: the UE receiving a handover-free area 
identifier sent by the network device, wherein the handover-free area identifier is used to identify a corresponding handover-free area; and the UE determining, according to the handover-free area identifier, that the UE has 
moved beyond the original handover-free area in which the UE is located, 
wherein the sending, by the UE, the handover-free UE identifier to the network 
device by using the transmission resource comprises sending, by the UE, the handover-free UE identifier and a 
resource. 












15.  A network device, comprising: a transmitter, configured to 
send a handover-free user equipment (UE) identifier to UE in a connected state, wherein the handover-free UE identifier is used to uniquely identify the UE in a handover-free state in a handover-free area, wherein the handover-free state means that the UE does not execute a handover procedure when the UE moves 
condition, that the UE has entered the handover-free state;  
a mobility anchor, configured to store a connection context of the UE after it is determined that the UE has entered the handover-free state;  and 
a receiver, configured to receive the handover-free UE identifier sent by the UE, wherein the transmitter is further configured to send a dedicated intra-cell UE identifier of a current serving cell of the UE to the UE, so that the UE exits the handover-free state after obtaining the dedicated intra-cell UE identifier.
16.  The network device according to claim 15, wherein the receiver is further configured to receive, according to the dedicated intra-cell UE identifier and the connection context, data sent by the UE; 

18.  The network device according to claim 15, wherein the receiver receiving the handover-free UE identifier sent by the UE comprises: 
receiving, by the receiver, a random access preamble sent by the UE;  sending, by the transmitter, a transmission resource and a temporary intra-cell UE identifier to the UE; and receiving, by the receiver, the handover-free UE identifier that is sent by the UE by using the transmission resource, wherein the transmitter sends the dedicated intra-cell UE identifier to the UE comprises 
sending, by the transmitter, a fed back handover-free UE identifier.
19.  The network device according to claim 18, wherein the transmitter sends a 
identifier is used to identify a corresponding handover-free area;  and the receiver receives the handover-free UE identifier that is sent by the UE by 
using the transmission resource, including: receiving, by the receiver, the 
handover-free UE identifier and the handover-free area identifier that are sent 
by the UE by using the transmission resource.
20.  The network device according to claim 15, wherein the transmitter 
sends a resource identifier index to the UE, wherein the resource identifier 
index is used to allocate a resource that is used for data transmission after 
the UE has entered the connected state.

receiving, by user equipment (UE) in a connected state, a handover-free UE identifier from a network device, wherein the handover-free UE identifier is used to identify the UE; 



entering, by the UE, a handover-free state after receiving a command from the network device, wherein the command is used to instruct the UE to enter the handover-free state and wherein in the handover-free state, the UE stores the handover-free UE identifier and a connection context that is of the UE in the 


sending, by the UE, the handover-free UE 
identifier to the network device after the UE determines that a deactivation 
condition is met;  obtaining, by the UE, a dedicated intra-cell UE identifier of a current serving cell from the network device; and 
exiting, by the UE, the handover-free state.
2 and 7.  The method according to claim 1, further comprising: stopping using one or 
more secondary carriers, wherein the stopping using the one or more secondary carriers comprises deleting contexts of the one or more secondary carriers, or the stopping using the one or more secondary carriers comprises retaining contexts of the one or more 
3 and 8.  The method according to claim 1, wherein the UE determining that a 
deactivation condition is met comprises at least one of the following: the UE receiving a handover-free area identifier from the network device, wherein the 
handover-free area identifier is used to identify a corresponding handover-free 
area, and the UE determining, according to the handover-free area identifier, 
that the UE has moved beyond the original handover-free area in which the UE is located;  the UE listening to a paging channel, and 
receiving, according to the handover-free UE identifier, a paging message from the network device on the paging channel, and the UE determining, according to the paging message, that the UE needs to perform a data transmission with the network device;  a target serving cell and 
4 and 9.  The method according to claim 3, wherein the sending, by the UE, the handover-free UE identifier to the network device comprises: sending, by the UE, a random access preamble to the network device;  receiving, by the UE, a transmission resource and a temporary intra-cell UE identifier that are allocated by the network device;  sending, by the UE, the handover-free UE identifier to the network device using the transmission resource; and the obtaining, by the UE, a dedicated intra-cell UE identifier of a current serving cell from the network device, wherein obtaining a dedicated intra-cell UE identifier comprises: 
5 and 10.  The method according to claim 4, wherein the obtaining, by the UE, the 
dedicated intra-cell UE identifier according to the fed back handover-free UE identifier and the temporary intra-cell UE identifier comprises: determining, by the UE, whether the fed back handover-free UE identifier is the same as the handover-free UE identifier of the UE that is sent by the UE;  if the fed back handover-free UE identifier and the handover-free UE identifier are the same, using the temporary intra-cell UE identifier as a dedicated intra-cell UE identifier;  if the fed back handover-free 
11 and 16.  A data transmission method, comprising: 
sending a handover-free user equipment (UE) identifier to UE in a connected state, wherein the handover-free UE identifier is used to identify the UE;







storing a connection context of the UE;  



receiving the handover-free UE identifier from the UE; and sending a dedicated intra-cell UE identifier of a current serving cell of the UE to the UE.







13 and 18.  The method according to claim 16, wherein receiving the handover-free UE identifier from the UE comprises: 

receiving, a random access preamble from the UE; 
sending a transmission resource and a temporary intra-cell UE identifier to the UE; and 
receiving the handover-free UE identifier from the UE by using the transmission resource, wherein the transmitter sends the dedicated intra-cell UE identifier to the 

14 and 19.  The method according to claim 14, further comprising: sending a 
handover-free area identifier to the UE, wherein the handover-free area identifier is used to identify a corresponding handover-free area; and receiving the handover-free UE identifier from the UE by using the transmission resource, comprising: receiving the handover-free UE identifier and the handover-free area identifier from the UE by using the transmission resource.


15 and 20.  The method according to claim 16, further comprising: sending a resource identifier index to the UE, wherein the resource identifier index is used to allocate a resource that is used .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rune [US 2019/0014512] in view of Kim US 2010/0238872].
As claim 11, Rune discloses a data transmission method, comprising sending a handover-free user equipment (UE) identifier to UE in a connected state, wherein the handover-free UE identifier is used to identify the UE [Par. 0029 and 0031 discloses UE receives C-RNTI when connects to a cell area that allows UE can communicates with Enbs without performing handover]; sending a command to the UE, wherein the command is used to instruct the UE to enter the handover-free state [Par. 0030, 0066 discloses network send a command to allow the UE enter handoff free state “multi-cell 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying C-RNTI to base station and receiving another C-RNTI from base station as disclosed by Kim into the teaching of Rune.  The motivation would have been to update C-RNTI when Ue moves to another cell area.
As claims 12, Rune discloses the receiver is further configured to receive, according to the dedicated intra-cell UE identifier and the connection context, data sent by the UE [Par. 0043 discloses UE send uplink data based on C-RNTI and context]; or the transmitter is further configured to send data to the UE according to the dedicated intra-cell UE identifier and the connection context [Par. 0056 disclose base station send data to UE based on C-RNTI and connection context].
As claims 15, Kim discloses the transmitter sends a resource identifier index to the UE, wherein the resource identifier index is used to allocate a resource that is used for data transmission after the UE has entered the connected state [Par. 52 discloses 
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosa [US 2016/0242092] discloses a method and system for switching between the small without executing handoff procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414